                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                      8:16CR212

        vs.
                                                           ORDER ON APPEARANCE FOR
ARTURO GARCIA,                                           SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on December 17, 2019 regarding Petition for
Offender Under Supervision [59]. Kelly M. Steenbock represented the defendant. Russell X.
Mayer represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary
hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged
in the petition to believe the defendant violated the terms of supervised release and the defendant
should be held to answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The
defendant shall appear personally for a final dispositional hearing beforeU.S. District Judge
Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L. Hruska U.S. Courthouse, 111 South 18th
Plaza, Omaha, Nebraska, at 10:00 a.m. on January 29, 2020.
       The government moved for detention based upon risk of flight. The defendant requested
a detention hearing which was held. The defendant met his burden to establish by clear and
convincing evidence that he will not flee. Fed. R. Crim. P. 32.1(a)(6). The government’s motion
for detention is denied, and the defendant shall be released on the current terms and conditions
of supervision. 18 U.S.C. § 3143(a)(1).


       IT IS SO ORDERED.


       Dated this 17th day of December, 2019.

                                                     BY THE COURT:

                                                     s/ Michael D. Nelson
                                                     United States Magistrate Judge
